Citation Nr: 1748046	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  

Entitlement to service connection for major depressive disorder with suicidal ideation and panic disorder without agoraphobia is granted.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO continued to deny service connection for posttraumatic stress disorder (PTSD) on the basis that there was no evidence showing a verified stressor  
2.  Evidence received after the May 2005 denial relates to unestablished facts necessary to substantiate that claim of service connection and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has major depressive disorder with suicidal ideation and panic disorder without agoraphobia that are at least as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The RO's May 2005 continued denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

2.  Evidence received since the final May 2005 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for major depressive disorder with suicidal ideation and panic disorder without agoraphobia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran initially requested a hearing before a Veteran Law Judge, but withdrew his request in December 2016.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2016).

The Board observes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran filed a claim seeking service connection for PTSD, in light of the evidence of record and Clemons, the Board has phrased the Veteran's psychiatric disorder claim as set forth on the first page.

As the Board is reopening the Veteran's claim, and is granting service connection for the underlying issue, no discussion of VA's duties to notify and assist is necessary.

A.  New and Material Evidence

Service connection for PTSD was initially denied in July 2004 because the evidence did not show a stressor or a current diagnosis.  A May 2005 rating decision continued the denial because the evidence did not show an in-service stressor.  After receiving notice of that decision, the Veteran did not appeal.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the May2005 rating decision consisted of the Veteran's service treatment records (STRs), personnel records, and Vet Center records.  His STRs showed no treatment for, or diagnosis of, any psychiatric disorder.  Personnel records did not show any confirmed stressor.  A February 2005 Vet Center record showed a diagnosis of PTSD.   

Accordingly, at the time of the denial in May 2005, the claims folder contained no competent evidence of a verified in-service stressor.  Thus, the RO, in May 2005, continued to deny service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for PTSD was received prior to the expiration of the appeal period.  The May 2005 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records, an August 2010 VA examination, and a July 2012 psychiatric evaluation.  The July 2012 evaluation showed a diagnosis of panic disorder without agoraphobia.  The psychologist opined that the disorder developed after boot camp when the Veteran was forced to jump off a tower into water and had to be aided in getting out of the pool.

The evidence of record obtained since the May 2005 rating decision includes an opinion relating the onset of a currently diagnosed psychiatric disorder to the Veteran's military service.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

B.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service.  See, e.g., November 2013 Substantive Appeal.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The question for the Board is whether the Veteran's current diagnosis of an acquired psychiatric disorder is related to his military service.
The Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's major depressive disorder with suicidal ideation and panic disorder without agoraphobia are related to his military service.

The Veteran's STRs show no diagnosis of, or treatment for, any psychiatric disorder.  His September 1967 separation examination showed a clinically normal psychiatric system.  

Statements from the Veteran have shown that, during boot camp, he was forced to jump off a tower into a pool.  See, e.g., August 2002 and August 2010 correspondences.  In his 2002 statement, the Veteran reported that he did not know how to swim.  He has consistently reported panicking when having to complete this jump into the pool.  Id.  

The Veteran was provided a VA examination in August 2010.  He reported being fearful all the time during service because he had a fear of water, could not swim well, and was stationed on a Navy ship.  He reported that he was recruited to the Navy and did not know he would be so fearful because he had never swam or been near large bodies of water.  In an addendum opinion, the examiner diagnosed the Veteran with specific phobia, natural environment type (water).  The examiner opined that the Veteran did not meet Criterion A of PTSD diagnosis.  The examiner noted that the Veteran's main stressor during service was the fact that he was phobic of water and was stationed on a Navy ship.  The examiner noted that the Veteran was forced to learn to swim and jump into water during training.  The examiner opined that the Veteran experienced that as a threat to one's physical integrity and his response to those events involved intense fear.  

The Veteran submitted a July 2012 private psychological assessment.  He reported that he did not know how to swim when he joined the Navy.  The Veteran reported the incident of jumping into a pool from a tower in boot camp.  He reported having an intense phobia of water ever since.  The Veteran also reported becoming depressed in service because he could not swim and he was always afraid.  The Veteran was diagnosed with major depressive disorder with suicidal ideation; panic disorder without agoraphobia; and pain disorder with general medical and psychological factors.  The examiner opined that the inability to swim plagued him the entire time and he became very depressed and suicidal when he found out his ship was going on a cruise.  The examiner opined that the Veteran continued with bouts of depression even into civilian life.  The Veteran's trauma with water was opined to have started in boot camp when forced to jump from a tower into a pool.  He was opined to have developed a panic disorder after boot camp.  

In this case, when affording him the benefit-of-the-doubt, the evidence supports a finding that the Veteran has major depressive disorder with suicidal ideation and panic disorder without agoraphobia that began during service.  The Veteran has consistently reported having a fear of water that began during service; he is competent and credible to report such fear.  The July 2012 psychological assessment suggests that the Veteran's currently diagnosed major depressive disorder with suicidal ideation and panic disorder are related to his military service.  As discussed above, this evaluation shows that the onset of those disorders began during the Veteran's military service.  This opinion is uncontradicted.  As it was formed after interviewing and examining the Veteran, the Board accords it great probative value.  This opinion is further supported by the VA examiner relating the Veteran as having a phobia of water.  

Consequently, after reviewing all of the evidence, when considering the July 2012 psychological assessment, the Board concludes that service connection for major depressive disorder with suicidal ideation and panic disorder without agoraphobia is warranted.  



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


